Title: From Thomas Jefferson to George Jefferson, 12 August 1803
From: Jefferson, Thomas
To: Jefferson, George


          
            
              Dear Sir
            
            Monticello Aug. 12. 03
          
          Will you be so good as to send me by the first boat 4. bottles of Hamilton’s elixir, which is I presume to be bought in Richmond? the cask of oil was found, as you conjectured, in mr Higginbotham’s cellar. all the other articles arrived safe & soon after the date of my letter. I am now expecting to arrive with you, for forwarding, 4. cases of wine, some bar iron, & some boxes of window glass & china, all from Philadelphia from different persons, & probably therefore by different conveyances. Accept my affectionate salutations. 
          
            
              Th: Jefferson
            
          
        